EX-99.28(h)(2)(g) AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the 12th day of November, 2012, to the Transfer Agent Servicing Agreement, dated August 27, 1999, as amended January 1, 2002, April 12, 2002, July 24, 2002, October 1, 2003, August 28, 2006, and January 29, 2010 (the “Agreement”), is entered into by and between JACOB FUNDS INC. f/k/a JACOB INTERNET FUND INC., a Maryland corporation (the “Company”), and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the Company and USBFS desire to amend said Agreement; and NOW THEREFORE, the Company and USBFS agree as follows: Exhibit A is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. JACOB FUNDS INC.U.S. BANCORP FUND SERVICES, LLC By:/s/ Ryan I. JacobBy:/s/ Michael R. McVoy Name:Ryan JacobName: Michael R. McVoy Title:ChairmanTitle:Executive Vice President Exhibit A to the Transfer Agent Servicing Agreement – Jacob Funds Inc. Fund Names Name of SeriesDate Added Jacob Internet FundAugust 27, 1999 Jacob Small Cap Growth Fund January 29, 2010 Jacob Wisdom Fund January 29, 2010 Jacob Micro Cap Growth FundNovember 12, 2012
